NUMBERS 13-09-460-CR and 13-09-463-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


ARTHUR WALTER,                                                             Appellant,

                                          v.

THE STATE OF TEXAS,                                                           Appellee.


                  On appeal from the 148th District Court
                        of Nueces County, Texas.


                        MEMORANDUM OPINION

             Before Justices Rodriguez, Benavides, and Vela
                 Memorandum Opinion by Justice Vela

      Appellant, Arthur Walter, appeals from an order revoking his community supervision

and sentencing him to thirty-five years’ imprisonment. By one issue, appellant contends

that the trial court abused its discretion by denying his motion to suppress evidence.

Because appellant has not challenged all grounds for revocation, we affirm.
                                  I. PROCEDURAL HISTORY

       On January 6, 2004, appellant pleaded guilty to the offense of aggravated sexual

assault of a child. The trial court deferred adjudication of his guilt and placed him on

community supervision for ten years. On December 22, 2008, the State filed a motion to

revoke appellant’s deferred adjudication probation, alleging that appellant had violated the

conditions of his community supervision by: (1) committing the offense of possession of

a controlled substance; (2) failing to perform 445 hours of community service in lieu of

paying his fines; and (3) failing to complete 320 hours of community service restitution. On

February 26, 2009, appellant was indicted, for one count of possession of

methamphetamine and one count of possession of cocaine, alleged to have occurred on

December 4, 2008 in Nueces County, Texas. Appellant filed a motion to suppress in each

case, and the trial court heard and denied the motions on May 28, 2009. On July 27, 2009,

appellant pleaded guilty to the new offenses and true to the allegations in the motion to

revoke. The trial court assessed punishment at thirty-five years for the sexual assault

case. The trial court also assessed appellant’s punishment at twenty years in prison and

two years in state jail for the two counts of possession.

                                       II. DISCUSSION

       By a single issue, appellant challenges the trial court’s denial of his motion to

suppress.

A. Standard of Review and Applicable Law

       Appellant’s claim that the trial court erred in ruling on the motion to suppress

appears to be a claim that the trial court should not have adjudicated guilt. Holder v. State,

618 S.W.2d 80, 81 (Tex. Crim. App. 1981). Appellate review of an order adjudicating guilt

is limited to determining whether the trial court abused its discretion in determining that the
                                               2
defendant violated the terms of his community supervision. Rickels v. State, 202 S.W.3d
759, 763 (Tex. Crim. App. 2006); see TEX . CODE CRIM . PRO . ANN . art. 42.12 § 5(b) (Vernon

2006 & Supp. 2009). A plea of true, standing alone, supports the revocation of community

supervision. See Cole v. State, 578 S.W.2d 127,128 (Tex. Crim. App. 1979). Additionally,

a single violation of a probation condition is sufficient to support the trial court’s decision

to revoke probation. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980); Herrera

v. State, 951 S.W.2d 197, 199 (Tex. App.–Corpus Christi 1997, no pet). Therefore, in

order to succeed on appeal, appellant must successfully challenge all of the trial court’s

findings that support the revocation order. Moore, 605 S.W.2d at 926; Herrera, 951
S.W.2d at 199.

B. Analysis

       In addition to alleging that appellant committed the offense of possession of a

controlled substance, the motion to revoke probation also alleged that appellant failed to

perform 445 hours of community service in lieu of paying his fines and failed to complete

320 hours of community service restitution. At the hearing, appellant pleaded true to all

three allegations, yet on appeal, he only challenges the trial court’s finding regarding the

motion to suppress evidence. Because there was at least one violation established, the

trial court’s decision to revoke appellant’s probation was correct. See Moore, 605 S.W.2d

at 926. Having concluded the trial court’s decision is supported by at least one violation

other than the charged offense, we need not address appellant’s motion to suppress

argument. We overrule appellant’s sole issue.




                                              3
                                     III. CONCLUSION

       We affirm the judgments of the trial court.




                                                ROSE VELA
                                                Justice


Do not publish.
TEX . R. APP. P. 47.2(b).

Delivered and filed the
15th day of July, 2010.




                                            4